ORDER CONFIRMING PUBLIC AUCTION CONDUCTED OCTOBER 25, 2005
THIS MATTER came to the attention of the Court upon the Application of Gary K. Norgaard (“Assignee”), the Assignee for the Benefit of the Creditors in the above-captioned matters, for *670approval of the Public Auction of certain Personal Property of the Assignors. The Court has considered the matter, and finds good cause to make the following order.
IT IS ON THIS 9th DAY OF March, 2006
ORDERED as follows:
1. Pursuant to N.J.S.A. 2A:19-19, the Public Auction of the Personal Property of the Assignors Crown Financial Holdings, Inc. and Crown Financial Group, Inc., which public auction was conducted on October 25, 2005, and which realized gross sales proceeds in the amount of $159,706.00, is confirmed.
/s/ Thomas P. Olivieri
Thomas P. Olivieri, P.J.Ch., Superior Court of New Jersey